DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
It is noted that Claim 17 recites “The implant of claim 18” which is not a claim objection but is being noted in case this was a typographical error and Claim 17 should actually depend from previous Claim 16 instead. Please verify the claim dependency is correctly recited. 
Claim 1 is objected to because of the following informalities: In Line 11, the word “connects” should be replaced with the word --connected--. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: In Line 2, the word “along” should be deleted. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 18-20 of related U.S. Patent No. 11,173,044. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application recites an expandable intervertebral implant comprising: an upper body portion (See Claim 18, Lines 1-2 of the patent); a lower body portion opposite the upper body portion (See Claim 18, Line 3 of the patent); a wedge member connecting the upper body portion to the lower body portion (See Claim 18, Lines 4-5 of the patent); a nose member having a tapered distal end and a proximal end opposite the distal end, the nose member slidably connected to the upper body portion and the lower body portion (See Claim 18, Lines 6-9 of the patent); an actuator disposed between the nose member and the wedge member for translation of the wedge member toward the nose member; the actuator on a first side slidably connected the nose member and on a second side threadably connecting to the wedge member (See Claim 18, Lines 10-15 of the patent); and a pin connects to the actuator for positioning the nose member relative to the actuator (See Claim 18, Lines 16-17 of the patent); wherein translation of the wedge member along a longitudinal axis of the implant displaces the upper body portion and the lower body portion away from each other, thereby expanding the implant, and wherein the wedge member extends along a longitudinal axis of the implant, and the actuator is disposed laterally offset from the longitudinal axis (See Claim 18, Lines 18-27 of the patent).
As to Claim 2 of the instant application: Claim 2 limitations can be found in Claims 19 & 20 of the patent. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),- second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 at Line 2 recites the limitation “a posterior wedge of the pair of wedges” and “an anterior wedge of the pair of wedges” and “the posterior wedge” and “the anterior wedge”. There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is required. 
Claim 17 at Line 6 recites the limitation “the graft window”. There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable upon the filing of a timely terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) which properly overcomes the double patenting rejection stated above and if rewritten to overcome the rejection(s) of Claims 14-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or
suggest all of the features of the claims, particularly an expandable intervertebral implant comprising: an upper body portion; a lower body portion opposite the upper body portion; a wedge member connecting the upper body portion to the lower body portion; a nose member having a tapered distal end and a proximal end opposite the distal end, the nose member slidably connected to the upper body portion and the lower body portion; an actuator disposed between the nose member and the wedge member for translation of the wedge member toward the nose member; the actuator on a first side slidably connected the nose member and on a second side threadably connecting to the wedge member; and a pin connects to the actuator for positioning the nose member relative to the actuator; wherein translation of the wedge member along a longitudinal axis of the implant displaces the upper body portion and the lower body portion away from each other, thereby expanding the implant, and wherein the wedge member extends along a longitudinal axis of the implant, and the actuator is disposed laterally offset from the longitudinal axis.
	The closest prior art of record appears to be: Glerum et al. (US PG Pub No.
2011/0093074). Glerum et al. discloses an expandable fusion device comprising a body member, upper and lower endplates, a wedge member, an actuator, and a pin connecting the wedge member to the endplates, but Glerum et al. fails to disclose a separate nose member slidably connected to the endplates, a pin connecting to the actuator for positioning the nose member relative to the actuator, and wherein the wedge member extends along a longitudinal axis of the implant, and the actuator is disposed laterally offset from the longitudinal axis. Furthermore, modifying Glerum et al. to have the claimed features would destroy the invention.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775